Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/08/2020, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (US PG Pub 2009/0051234) in view of Chang et al. (US PG 2014/0300226).
	As to independent claim 1, Yamane et al. teaches an electromagnetic machine (see title) comprising: a universal circuit board (wiring board (91-94, see claim 3, and figures 3-6) including a first coil configuration imprint and a second coil configuration imprint; and a plurality of universal coils (5) each including a positive lead and a negative lead for electrical connection to one of the first and second coil configuration imprints a stator (4) including the plurality of coils (see figures 1, 3-6) and a rotor (1) paragraph [0033]) as shown in figure 1.

Chang et al. teaches wherein the universal circuit board (130) includes first and second mountable positions with respect to the stator , and the first and second mountable positions being associated with the respective first and second coil configurations, and wherein rotating the universal circuit board (130) between the mountable positions effects the selection of the desired coil configuration (Paragraph [146]), for the advantageous benefit of improving the magnetically driving force of the motor stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamane et al. by using the universal circuit board includes first and second mountable positions with respect to the stator , and the first and second mountable positions being associated with the respective first and second coil configurations, and wherein rotating the universal circuit board between the mountable positions effects the selection of the desired coil configuration, as taught by Chang et al., to improve the magnetically driving force of the motor stator.
.

As to claim 2/1, Yamane et al. teaches wherein the first coil configuration imprint is a parallel coil configuration imprint and the second coil configuration is a series coil configuration imprint (see paragraph [0042].  
As to claim 3/2, Yamane et al. teaches wherein the universal circuit board (wiring board (91-94, see claim 3, and figures 3-6) includes a combination coil configuration imprint (see figures 3-6).  
As to claim 4/2, Yamane et al. teaches wherein the parallel coil configuration imprint is associated with the plurality of universal coils (5) being wired in parallel, and the series coil configuration imprint is associated with the plurality of universal coils (5) being wired in series (see figures 1, 3-6).  
As to claim 5/3, Yamane et al. teaches wherein the combination coil configuration imprint is associated with a first portion of the plurality of universal coils (5) having at least two universal coils (5) wired in parallel, a second portion of the plurality of universal coils (5) having at least two universal coils wired in parallel, and the first and second portion being wired in series as shown in figure 1, 3-6 and paragraph [0034].
As to claim 6/1, Yamane et al. teaches wherein the electromagnetic machine is an electric motor (see title).  
As to claim 7/1, Yamane et al. teaches wherein each one of the plurality of universal coils (5) are the same as shown in figures 1 and 2.  
As to claim 8/1, Yamane et al. teaches wherein the universal circuit board is a printed circuit board (wiring board) as shown figures 1, 3-6.  
As to claim 9/1, Yamane et al. teaches further comprising: a stator (4) including the plurality of universal coils (5); and a rotor (1) as shown in figure 1.  
As to claim 10/9, Yamane et al. teaches wherein the circuit board is engaged to the stator (4) as shown in figure 1 and see paragraph [0033].  
As to claim 11/9, Yamane et al. teaches wherein the rotor (1) includes a plurality of permanent magnets (see figure 1) as shown in figure 1.  
As to claim 12/9, Yamane et al. teaches wherein the universal circuit board (wiring board (91-94, see claim 3, and figures 3-6) includes first and second mounting positions (1-12) with respect to the stator (4), and the first and second mounting positions (1-12) being associated with the respective first and second coil configurations (5) as shown in figure 1, 3-6).  
As to claim 13/1, Yamane et al. teaches wherein the electromagnetic machine is an electromagnetic induction machine (see title) and paragraph [0010].  
As to independent claim 14, Yamane et al. teaches an electric motor (see title) comprising: a universal stator (4) including a plurality of coils (5) ; and a universal circuit board (wiring board (91-94, see claim 3, and figures 3-6) including a plurality of coil configurations, and being adapted to mount to the stator (4) in any one of a plurality of positions (1-12), wherein each position of the plurality of positions is associated with a respective one of the plurality of coil configurations (5) and 99776US02 (U301466US2)3a rotor (2) as shown in figure 1, 3-6. 
However Yamane et al. teaches the claimed limitation as discussed above except wherein the universal circuit board includes a plurality of mountable positions with respect to the universal stator, and each one the plurality of mountable positions being associated with a respective one of the plurality of coil configurations, 
Chang et al. teaches wherein the universal circuit board (130) includes a plurality of mountable positions with respect to the universal stator, and each one the plurality of mountable positions being associated with a respective one of the plurality of coil configurations, and wherein rotating the universal circuit board (130) between the mountable positions effects the selection of the desired coil configuration (Paragraph [146]), for the advantageous benefit of improving the magnetically driving force of the motor stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamane et al. by using the universal circuit board includes a plurality of mountable positions with respect to the universal stator, and each one the plurality of mountable positions being associated with a respective one of the plurality of coil configurations, and wherein rotating the universal circuit board between the mountable positions effects the selection of the desired coil configuration, as taught by Chang et al., to improve the magnetically driving force of the motor stator.
As to claim 15/14, Yamane et al. teaches wherein the universal circuit board wiring board (91-94, see claim 3, and figures 3-6) and the universal stator (4) are concentrically disposed with respect to a rotation axis as shown in figure 1
As to claim 16/15, Yamane et al. teaches wherein a displacement between the plurality of positions (1-12) is circumferential as shown in figure 1, 3-6.  
As to claim 17/16, Yamane et al. teaches wherein each coil of the plurality of coils (5) include a plurality of connection leads (8) all projecting in a common axial direction as shown in figure 1 and see paragraph [0038].  
As to claim 18/14, Yamane et al. teaches wherein the plurality of coil (5) configurations include a parallel coil configuration and a series coil configuration (paragraph [0042]).  
As to claim 19/18, Yamane et al. teaches wherein the parallel coil configuration is associated with the plurality of coils (5) being wired in series via the circuit board (wiring board (91-94, see claim 3, and figures 3-6), and the series coil configuration is associated with the plurality of coils (5) being wired in parallel via the circuit board(wiring board (91-94, see claim 3, and figures 3-6) as shown in figure 1, 3-6 and paragraph [0042].
As to claim 20/1, Yamane et al. in view of Chang et al. teaches the claimed limitation as dicussed above except wherein the universal circuit is a singular circuit board.
However Chang et al. teaches the universal circuit is a singular circuit board (130) (Paragraph [146]) for the advantageous benefit of improving the magnetically driving force of the motor stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamane et al. in view of Chang et al. by using the universal circuit is a singular circuit board, as taught by Chang et al., to improve the magnetically driving force of the motor stator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyashita (US PG Pub 2014/0091656) teaches an electromagnetic machine comprising: a universal circuit board including a first coil configuration imprint and a second coil configuration imprint; and a plurality of universal coils each including a positive lead and a negative lead for electrical connection to one of the first and second coil configuration imprints as claimed in 1 and 14.
Nakamasu (US PG Pub 2018/0233972) teaches an electromagnetic machine comprising: a universal circuit board including a first coil configuration imprint and a second coil configuration imprint as claimed in 1 and 14.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	March 23, 2021